THE CUTLER TRUST August 16, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:The Cutler Trust (the "Registrant") File Nos. 333-182898 Registration Statement on Form N-14 Ladies and Gentlemen: Enclosedforfilingonbehalfof theRegistrantnamedabove isPre-Effective Amendment No. 1 to itsRegistration Statement on Form N-14. The filing relates to the proposed reorganization of The Elite Growth & Income Fund (the "Growth & Income Fund"), a series of The Elite Group, into theCutler Equity Fund (the "EquityFund"), a series of the Registrant.The proposedtransaction is structured to qualify as a tax-free reorganization in which the Registrant would issue shares of the Equity Fund to the shareholders of the Growth & Income Fund in exchange for the Growth & Income Fund's assets at relative net asset value. By virtue of the transaction, shareholders of the Growth & Income Fund would become shareholders of the Equity Fund and would hold shares of the Equity Fund of a value equal to the net asset value of the shares of the Growth & Income Fund held by them immediately prior to the transaction. PleasecontactTinaBloom at513/587-3418if youhave anyquestions concerning this filing. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary
